DETAILED ACTION
This office action is in response to application no. 17/504,560 filed on 10/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The two large information disclosure statements filed 10/19/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listing of documents is of low quality and/or illegible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The five-page information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  the following phrase appears to omit a preposition: “wherein the extraluminal image comprises at least one a fluoroscopy image” (emphasis added). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “and output, a display in communication with the computer processor, a screen display comprising: the extraluminal image, 1010; and the dimension”.  It is unclear how a computer processor is configured to output a display in communication with the computer processor.  In addition, it appears that the first recitation of “a display” may be present as a drafting error.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1 – 4 and 6 – 14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Huennekens et al. (US 2006/0241465, herein Huennekens).
With regard to claim 1, Huennekens discloses an apparatus, comprising: a computer processor, 18, 26 and/or 30, configured for communication with an extraluminal imaging device, radiological imaging device including C-arm 14, wherein the computer processor is configured to: receive an extraluminal image of a body lumen obtained by the extraluminal imaging device, angiography image; identify, within the extraluminal image, an endoluminal medical device positioned inside the body lumen, illustrated by marker artifact 420, corresponding to the current location of the diagnostic probe 22 mounted on a guidewire or catheter 20 within a vessel under observation; automatically calculate a dimension, true length of a segment of a calculated path, based on identifying the endoluminal medical device within the extraluminal image, wherein the dimension comprises at least one of a value of the endoluminal medical device, calculation is based on bands on the medical device, or a value of the body lumen associated with deployment of the endoluminal medical device; and output, a display, 1001, in communication with the computer processor, a screen display, 1001, comprising: the extraluminal image, 1010; and the dimension, length indicators, e.g. 0, 5 and 10 (Figs. 1 – 10; [0047, 0060, 0061]).
	Regarding claim 2, Huennekens discloses wherein the computer processor is configured to automatically calculate the dimension based on a known dimension of a tool, catheter having radiopaque bands, positioned inside the body lumen (Fig. 8; [0060]).
	With regard to claim 3, Huennekens discloses wherein the tool comprises a guiding catheter, and wherein the known dimension comprises a diameter of the guiding catheter, processor 26 receives identification information from the catheter 20 … the catheter length and diameter dimensions (or dimension ratio) are included in the received identification information (Fig. 1; [0061]).
	Regarding claim 4, Huennekens discloses wherein the computer processor is configured to automatically calculate the dimension in response to identifying a radiopaque marker of the endoluminal medical device [0056 – 0062].
 	With regard to claim 6, Huennekens discloses wherein the value of the endoluminal medical device comprises at least one of a length of the endoluminal medical device or a diameter of the endoluminal medical device, part of the received identification information [0060 – 0061].
	Regarding claim 7, Huennekens discloses wherein the value of the endoluminal medical device comprises a current size of the endoluminal medical device during the deployment, processor 26 receives identification information from the catheter 20 … the catheter length and diameter dimensions (or dimension ratio) are included in the received identification information (Fig. 1; [0061]).
	With regard to claim 8, Huennekens discloses wherein the value of the body lumen comprises at least one of a diameter of the body lumen, a space available for the deployment of the endoluminal medical device, or a distance between the endoluminal medical device and the body lumen, Vessel dimensions 1030 specify an approximate diameter and lumen area of a particular cross section indicated by the marker artifact 1020's current position on the enhanced radiological image (Fig. 10; [0071]).
	Regard to claim 9, Huennekens discloses the apparatus further comprising: the endoluminal medical device, 20 (Fig. 1; [0071]).
 	With regard to claim 10, Huennekens discloses wherein the endoluminal medical device comprises at least one of an intravascular medical device, catheter or guidewire 20 with stent or balloon, or an intracardiac medical device (Fig. 1; [0003, 0006, 0013, 0015, 0037 – 0038]).
	Regarding claim 11, Huennekens discloses wherein the endoluminal medical device comprises a therapeutic tool, catheter or guidewire 20 with stent or balloon (Fig. 1; [0003, 0006, 0013, 0015, 0037 – 0038]).
	With regard to claim 12, Huennekens discloses wherein the endoluminal medical device comprises at least one of a valve, a stent, or a balloon, catheter or guidewire 20 with stent or balloon (Fig. 1; [0003, 0006, 0013, 0015, 0037 – 0038]).
	Regarding claim 13, Huennekens discloses wherein the extraluminal image comprises at least one a fluoroscopy image, an angiography image, a computed tomography (CT) image, or a magnetic resonance imaging (MRI) image (Fig. 1; [0037]).
	With regard to claim 14, Huennekens discloses the apparatus further comprising: the extraluminal imaging device, radiological imaging device including C-arm 14 (Fig. 1; [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huennekens et al. (US 2006/0241465, herein Huennekens) in view of Zahalka et al. (US 6,385,332, herein Zahalka).
Regarding claim 5, Huennekens fails to disclose wherein the computer processor is configured to: identify one or more edge lines in the extraluminal image; and automatically calculate the dimension based on the one or more edge lines.
Zahalka teaches wherein the computer processor is configured to: identify one or more edge lines in the extraluminal image, automated contour identification; and automatically calculate the dimension based on the one or more edge lines, radii and diameters are calculated (Abstract; Fig. 6(c); Col. 10, ll. 27 – 42; Col. 13, ll. 18 – 65).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the computer processor being configured to: identify one or more edge lines in the extraluminal image; and automatically calculate the dimension based on the one or more edge lines.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Huennekens to include the above limitations as taught by Zahalka, since detection of edge lines can aid in providing a quantitative assessment for stenosis when relying on angiography and ultrasound imaging modalities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,144,394. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims of U.S. Patent No. 9,144,394 are narrower in scope than those filed in the instant application. The scope of the claims of the instant application, being broader than the claims of U.S. Patent No. 9,144,394 are seen to clearly encompass, and thus clearly anticipate, the claims of U.S. Patent No. 9,144,394.  The calibration factors in the ‘394 patent are seen to encompass the claimed dimension value of the claimed body lumen.  It is noted that the claims of the ‘394 patent are silent as to radiopaque markers and calculating dimensions based on the one or more edge lines.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793